Case 1:17-mc-00151-LPS Document 200 Filed 07/13/20 Page 1 of 1 PageID #: 6300




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


CRYSTALLEX INTERNATIONAL CORP.,  :
                                 :
                     Plaintiff,  :
                                 :
          v.                     :                 C.A. No.: 17-mc-00151-LPS
                                 :
BOLIVARIAN REPUBLIC OF VENEZULA, :
                                 :
                     Defendant.  :


  NOTICE OF WITHDRAW OF APPEARANCE PURSUANT TO LOCAL RULE 83.7

       PLEASE TAKE NOTICE that, pursuant to Local Rule 83.7, Joseph D. Pizzuro, Julia B.

Mosse and Kevin A. Meehan of Curtis, Mallett-Prevost, Cole & Mosle LLP hereby withdraw

appearances on behalf of Intervenor, Petróleos de Venezuela, S.A. in the above-captioned matter.

Heyman Enerio Gattuso & Hirzel LLP shall remain counsel of record for Petróleos de

Venezuela, S.A.



                                            HEYMAN ENERIO
                                            GATTUSO & HIRZEL LLP

                                            /s/ Samuel T. Hirzel
                                            Samuel T. Hirzel (# 4415)
                                            Aaron M. Nelson (# 5941)
                                            300 Delaware Avenue, Suite 200
                                            Wilmington, DE 19801
                                            (302) 472-7300
                                            shirzel@hegh.law
                                            anelson@hegh.law
                                            Attorneys for Petróleos de Venezuela, S.A.

Dated: July 14, 2020
